MILLIGAN, J.
Concurring:
Although I concur in the judgment to reverse this cause, I would do so for significantly different reasons.
I
The restrictive covenant, in the context of the entire conveyance and the scheme for developing the larger tract of real estate, is not facially void and unenforceable. Cline v. Colbert (1947), 41 0.0. 172, 56 OLA 295 N.E.2d 299. See also Dixon v. VansSwerigen Co. (1929), 121 Ohio St.56.
II
I would overrule the second assignment of error upon the authority of Connelly v. Morris (1954), 69 OLA 395, 125 N.E.2d 765.
III
Upon the facts and circumstances relating to the specific applications here involved, I would conclude that the appellee unreasonably withheld the requisite consent stated. Conversely, appellee failed to prove that appellants have not complied with the prerequisites in covenant number two.
I would sustain the third assignment of error and remand this cause to the Common Pleas Court with instructions to appellee to issue the approval contemplated in covenant number two.